NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment filed along the arguments have been fully considered and are persuasive.  The previous grounds of the rejection have been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16, 18, 19, 21-24, 27, 28, 30, and 31 directed to an invention non-elected without traverse.  Accordingly, claims 16, 18, 19, 21-24, 27, 28, 30, and 31 been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

Claims 16, 18, 19, 21-24, 27, 28, 30, and 31 have been cancelled.


Allowable Subject Matter
Claims 15, 17, 20, 25, 26, and 29 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al, US 2020/0097663 is relied upon for disclosing of a security countermeasure classification system that stores security countermeasures and coefficients of countermeasure effects, and an attack map indicating attack paths, see abstract.
Soroush et al, US 2021/0012012 is relied upon for disclosing of comparing attack paths and prioritizing countermeasures, see paragraph 0097.
Levy et al, WO 2006/033112 A2 is relied upon for disclosing of calculating cost effectiveness of countermeasure for mitigating threats, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




















/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431